Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ries (20170025307).


A.	As to claim 1, Ries teaches A method of transferring a silicon layer from a single crystal silicon donor substrate to a handle substrate, the method comprising: (a) implanting H2+ ions, H+ ions, or a combination of H2+ ions and H ions through a silicon dioxide layer in contact with a front surface of the single crystal silicon donor substrate (paragraph 16 item 15 being the sio2 and 12 being the silicon substrate) and through the front surface of the single crystal silicon donor substrate, the single crystal silicon donor substrate comprising two major, parallel surfaces one of which is the front surface and one of which is the back surface, a circumferential edge joining the front surface and the back surface, a central plane between the front surface and the back surface, a central axis perpendicular to the front surface, and a bulk region between the front surface and the back surface (see item 12), wherein a peak density, (D1), of H2+ ions, H+ ions, or a combination of H2+ ions and H+ ions is between about 100 + ions through the silicon dioxide layer in contact with the front surface of a single crystal silicon donor substrate and through the front surface of the single crystal silicon donor substrate, wherein a peak density, (D2), of He+ ions is between about 100 Angstroms and about 4000 Angstroms as measured from the front surface of the single crystal silicon donor substrate and along the central axis and further wherein the peak density (paragraph 24 and 43 occurred there is a lack of clarity), (D1), of H2+ ions, H+ ions, or a combination of H2+ ions and H+ ions and the peak density, (D2), of He+ ions are within about 600 angstroms of each other (paragraph 24 they are at the same level being uniform occurred there is a lack of clarity); (c) annealing the ion implanted single crystal silicon donor substrate at a temperature between about 2000C and about 3500C (paragraph 29 from 250-300) and for a duration sufficient to form a damage layer in the single crystal silicon donor substrate (paragraph 29-32); (d) bonding the silicon dioxide layer in contact with the front surface of the single crystal silicon donor substrate to a dielectric layer in contact with the handle substrate to thereby prepare the multilayer substrate; (e) annealing the multilayer substrate at a temperature between about 2000C and about 4000C and for a duration sufficient to thermally activate the damage layer (paragraph 38); and 2328744-5243 (161028.9) PATENT (f) cleaving the annealed multilayer substrate at the damage layer in the single crystal silicon donor substrate to thereby transfer the silicon layer having a thickness between about 500 Angstroms and about 2000 Angstroms (50 to 200 nm) from the single crystal silicon donor substrate to the handle substrate (paragraph 43).

	However Ries teaches providing a thickness of 200 nm to  1 nm or 2000 Angstroms to 10 Angstroms and the implant depth directly affects the thickness of the active layer. Further Ries indicates H and He should be uniform (as close to possible).
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form an a  device layer of about 500-2000 angstroms by implanting both the Hydrogen and the Helium at or about 500 to 2000 angstroms (so the difference being about 0 Angstroms difference between the H and He to optimize the device layer and the blister/damage layer for.
b.	As to claim 2-4, Ries teaches performing the He implant before the H Applicant has shown no unexpected results of the order, further the order of implant would not affect the final outcome. Further applicant does not provide the specifics of an apparatus that can perform both simultaneously thus such simultaneous coimplant devices must have been available at the time of filing. 
Thus it would have been obvious to either perform step a first, or b first, or a and b simultaneously since they are all functionally equivalent method and do not affect the final outcome.
c. As to claim 5-10, Ries teaches implant hydrogen 3.5X10^15 at 32 KeV and Helium and 21 KeV at a tose of 7X10^15  (paragraph 46) but also indicates a variation of both was known in paragraph 25.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to (i) implanting H2+ ions at a dosage between about 4.3x101 ions/cm2 and about 1.1x1016 ions/cm2 at an implant energy between about 10 Kev and about 40 Kev, (ii) implanting H+ ions 1 ions/cm2 and about 2x1016 ions/cm2 at an implant energy between about 5 Kev and about 20 Kev, or (iii) implanting H2+ ions at a dosage between about 4.3x1015 ions/cm2 and about 1.1x1016 ions/cm2 at an implant energy between about 10 Kev and about 40 Kev and implanting H+ ions at a dosage between about 5x101 ions/cm2 and about 2x1016 ions/cm2 at an implant energy between about 5 Kev and about 20 Kev 
Or
wherein step (a) comprises (i) implanting H2+ ions at a dosage between about 4.3x101 ions/cm2 and about 1.1x1016 ions/cm2 at an implant energy between about 20 Kev and about 40 Kev, (ii) implanting H+ ions at a dosage between about 1.1x1016 ions/cm2 and about 2x1016 ions/cm2 at an implant energy between about 5 Kev and about 20 Kev, or (iii) implanting H2+ ions at a dosage between about 4.3x1015 ions/cm2 and about 1.1x1016 ions/cm2 at an implant energy between about 20 Kev and about 40 Kev and implanting H+ ions at a dosage between about 1.1x1016 ions/cm2 and about 2x1016 ions/cm2 at an implant energy between about 5 Kev and about 20 Kev
or
wherein step (a) comprises (i) implanting H2+ ions at a dosage between about 5.9x101 ions/cm2 and about 6.7x101 ions/cm2 at an implant energy between about 10 Kev and about 30 Kev, (ii) implanting H+ ions at a dosage between about 6.1x1015 ions/cm2 and about 6.8x1015 ions/cm2 at an implant energy between about 5 Kev and about 20 Kev, or (iii) implanting H2+ ions at a dosage between about 5.9x1015 ions/cm2 and about 6.7x1015 ions/cm2 at an implant energy between about 10 Kev and about 30 Kev and 2428744-5243 (161028.9) PATENT implanting H+ ions at a dosage between 15 ions/cm2 and about 6.8x101 ions/cm2 at an implant energy between about 5 Kev and about 20 Kev
or
wherein step (b) comprises implanting He+ ions at a dosage between about 6x1015 ions/cm2 and about 8x1015 ions/cm2 at an implant energy between about 5 Kev and about 30 Kev
or
wherein step (b) comprises implanting He+ ions at a dosage between about 6x10" ions/cm2 and about 8x1015 ions/cm2 at an implant energy between about 10 Kev and about 30 Kev
or wherein step (b) comprises implanting He+ ions at a dosage between about 6.6x101 ions/cm2 and about 7x1015 ions/cm2 at an implant energy between about 5 Kev and about 20 Kev 
to optimize the damage in the damage region and the distance from the surface to optimize cleavage.
d.	As to claims 11-12 as to the peak, applicant has shown no unexpected results for the depths.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form the depth of the implants to be:  wherein a peak density, (D1), of H2+ ions, H+ ions, or a combination of H2+ ions and H+ ions is between about 500 Angstroms and about 2500 Angstroms, as measured from the front surface of the single crystal silicon donor substrate and along the central axis and
+ ions is between about 500 Angstroms and about 3000 Angstroms, as measured from the front surface of the single crystal silicon donor substrate and along the central axis
to optimize the damage region and the thickness of the transferred layer.
e.	As to claims 13-15, Ries teaches both should be uniform (or at the same depth or 0 angstrom difference).
f.	As to claims 16-17 Ries teaches about 400 and about 300 (paragraph 29) for about 1 to 30 mins (paragraph 30).
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to anneal the damaged area at about 300 or about 400 degree C for 30 mins to optimize the blister formation area  (paragraphs 29-31).
g.	As to claim 18, Ries does not explicitly teach a variation of less than 10 angstroms. It is not the modified method is the same as claim 1 thus the variations would be the same as well.
However it was known to post treat the layer and CMP or polishing to remove large variation *greater than 10 Angstroms). 
Applicant does not preclude such steps.
Thus it would have been obvious to one of ordinary skill in the art to at least reduce all variations about 10 angstroms to provide a flat area for device fabrication.
h.	As to claim 19, 23-28, Ries teaches A method of transferring a silicon layer from a single crystal silicon donor substrate to a handle substrate, the method comprising: (a) implanting H2+ ions, H+ ions, or a combination of H2+ ions and H ions through a silicon dioxide 2+ ions, H+ ions, or a combination of H2+ ions and H+ ions is between about 100 Angstroms and about 3000 Angstroms as measured from the front surface of the single crystal silicon donor substrate and along the central axis (paragraph 43 the thickness of the layer directly is defined by the implant since the top of item 25 is where the implant occurred there is a lack of clarity ); (b) implanting He+ ions through the silicon dioxide layer in contact with the front surface of a single crystal silicon donor substrate and through the front surface of the single crystal silicon donor substrate, wherein a peak density, (D2), of He+ ions is between about 100 Angstroms and about 4000 Angstroms as measured from the front surface of the single crystal silicon donor substrate and along the central axis and further wherein the peak density (paragraph 24 and 43 occurred there is a lack of clarity), (D1), of H2+ ions, H+ ions, or a combination of H2+ ions and H+ ions and the peak density, (D2), of He+ ions are within about 600 angstroms of each other (paragraph 24 they are at the same level being uniform occurred there is a lack of clarity); (c) annealing the ion implanted single crystal silicon donor substrate at a temperature between about 2000C and about 3500C (paragraph 29 from 250-300) and for a duration sufficient to form a damage layer in the single crystal silicon donor substrate 0C and about 4000C and for a duration sufficient to thermally activate the damage layer (paragraph 38); and 2328744-5243 (161028.9) PATENT (f) cleaving the annealed multilayer substrate at the damage layer in the single crystal silicon donor substrate to thereby transfer the silicon layer having a thickness between about 500 Angstroms and about 2000 Angstroms (50 to 200 nm) from the single crystal silicon donor substrate to the handle substrate (paragraph 43).
Ries teaches implant hydrogen 3.5X10^15 at 32 KeV and Helium and 21 KeV at a tose of 7X10^15  (paragraph 46) but also indicates a variation of both was known in paragraph 25.
	Ries lack clarity as to the implant distances.
	However Ries teaches providing a thickness of 200 nm to  1 nm or 2000 Angstroms to 10 Angstroms and the implant depth directly affects the thickness of the active layer. Further Ries indicates H and He should be uniform (as close to possible).
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form an a  device layer of about 500-2000 angstroms by implanting both the Hydrogen and the Helium at or about 500 to 2000 angstroms (so the difference being about 0 Angstroms difference between the H and He to optimize the device layer and the blister/damage layer for.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to implant (i) implanting H2+ ions at a dosage between about 4.3x101 ions/cm2 and about 1.1x1016 ions/cm2 at an implant energy between about 10 Kev and about 40 Kev, (ii) implanting 1 ions/cm2 and about 2x1016 ions/cm2 at an implant energy between about 5 Kev and about 20 Kev, or (iii) implanting H2+ ions at a dosage between about 4.3x1015 ions/cm2 and about 1.1x1016 ions/cm2 at an implant energy between about 10 Kev and about 40 Kev and implanting H+ ions at a dosage between about 5x101 ions/cm2 and about 2x1016 ions/cm2 at an implant energy between about 5 Kev and about 20 Kev 
Or
wherein step (a) comprises (i) implanting H2+ ions at a dosage between about 4.3x101 ions/cm2 and about 1.1x1016 ions/cm2 at an implant energy between about 20 Kev and about 40 Kev, (ii) implanting H+ ions at a dosage between about 1.1x1016 ions/cm2 and about 2x1016 ions/cm2 at an implant energy between about 5 Kev and about 20 Kev, or (iii) implanting H2+ ions at a dosage between about 4.3x1015 ions/cm2 and about 1.1x1016 ions/cm2 at an implant energy between about 20 Kev and about 40 Kev and implanting H+ ions at a dosage between about 1.1x1016 ions/cm2 and about 2x1016 ions/cm2 at an implant energy between about 5 Kev and about 20 Kev
or
wherein step (a) comprises (i) implanting H2+ ions at a dosage between about 5.9x101 ions/cm2 and about 6.7x101 ions/cm2 at an implant energy between about 10 Kev and about 30 Kev, (ii) implanting H+ ions at a dosage between about 6.1x1015 ions/cm2 and about 6.8x1015 ions/cm2 at an implant energy between about 5 Kev and about 20 Kev, or (iii) implanting H2+ ions at a dosage between about 5.9x1015 ions/cm2 and about 6.7x1015 ions/cm2 at an implant energy between about 10 Kev and about 30 Kev and 2428744-5243 (161028.9) PATENT implanting H+ ions at a dosage between 15 ions/cm2 and about 6.8x101 ions/cm2 at an implant energy between about 5 Kev and about 20 Kev
or
wherein step (b) comprises implanting He+ ions at a dosage between about 6x1015 ions/cm2 and about 8x1015 ions/cm2 at an implant energy between about 5 Kev and about 30 Kev
or
wherein step (b) comprises implanting He+ ions at a dosage between about 6x10" ions/cm2 and about 8x1015 ions/cm2 at an implant energy between about 10 Kev and about 30 Kev
or wherein step (b) comprises implanting He+ ions at a dosage between about 6.6x101 ions/cm2 and about 7x1015 ions/cm2 at an implant energy between about 5 Kev and about 20 Kev 
to optimize the damage in the damage region and the distance from the surface to optimize cleavage.
i.	As to claim 20-22, Ries teaches performing the He implant before the H Applicant has shown no unexpected results of the order, further the order of implant would not affect the final outcome. Further applicant does not provide the specifics of an apparatus that can perform both simultaneously thus such simultaneous coimplant devices must have been available at the time of filing. 
Thus it would have been obvious to either perform step a first, or b first, or a and b simultaneously since they are all functionally equivalent method and do not affect the final outcome.

Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form the depth of the implants to be:  wherein a peak density, (D1), of H2+ ions, H+ ions, or a combination of H2+ ions and H+ ions is between about 500 Angstroms and about 2500 Angstroms, as measured from the front surface of the single crystal silicon donor substrate and along the central axis and
wherein a peak density, (D2), of He+ ions is between about 500 Angstroms and about 3000 Angstroms, as measured from the front surface of the single crystal silicon donor substrate and along the central axis
to optimize the damage region and the thickness of the transferred layer.
e.	As to claims 31-33, Ries teaches both should be uniform (or at the same depth or 0 angstrom difference).
f.	As to claims 34-35 Ries teaches about 400 and about 300 (paragraph 29) for about 1 to 30 mins (paragraph 30).
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to anneal the damaged area at about 300 or about 400 degree C for 30 mins to optimize the blister formation area  (paragraphs 29-31).
g.	As to claim 36, Ries does not explicitly teach a variation of less than 10 angstroms. It is not the modified method is the same as claim 1 thus the variations would be the same as well.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

However it was known to post treat the layer and CMP or polishing to remove large variation *greater than 10 Angstroms). 
Applicant does not preclude such steps.
Thus it would have been obvious to one of ordinary skill in the art to at least reduce all variations about 10 angstroms to provide a flat area for device fabrication.

Claims 1-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,818,540 in view of Ries (20170025307).
‘540 teaches specifics of energies and implantation concentration but is silent with respect to depths and the Like Ries  teaches implanting Hydrogen and Helium to form a blister regions indicating the thickness of the layer applicant has shown no unexpected results for depths,  specific energies or specific concentration or specific  temperatures or specific times.
Ries also suggests form the Hydrogen and Helium at a uniform depth at or zero difference between the implants

(i) implanting H2+ ions at a dosage between about 4.3x101 ions/cm2 and about 1.1x1016 ions/cm2 at an implant energy between about 10 Kev and about 40 Kev, (ii) implanting H+ ions at a dosage between about 5x101 ions/cm2 and about 2x1016 ions/cm2 at an implant energy between about 5 Kev and about 20 Kev, or (iii) implanting H2+ ions at a dosage between about 4.3x1015 ions/cm2 and about 1.1x1016 ions/cm2 at an implant energy between about 10 Kev and about 40 Kev and implanting H+ ions at a dosage between about 5x101 ions/cm2 and about 2x1016 ions/cm2 at an implant energy between about 5 Kev and about 20 Kev 
Or
wherein step (a) comprises (i) implanting H2+ ions at a dosage between about 4.3x101 ions/cm2 and about 1.1x1016 ions/cm2 at an implant energy between about 20 Kev and about 40 Kev, (ii) implanting H+ ions at a dosage between about 1.1x1016 ions/cm2 and about 2x1016 ions/cm2 at an implant energy between about 5 Kev and about 20 Kev, or (iii) implanting H2+ ions at a dosage between about 4.3x1015 ions/cm2 and about 1.1x1016 ions/cm2 at an implant energy between about 20 Kev and about 40 Kev and implanting H+ ions at a dosage between about 1.1x1016 ions/cm2 and about 2x1016 ions/cm2 at an implant energy between about 5 Kev and about 20 Kev
or
wherein step (a) comprises (i) implanting H2+ ions at a dosage between about 5.9x101 ions/cm2 and about 6.7x101 ions/cm2 at an implant energy between about 10 Kev and about 30 Kev, (ii) implanting H+ ions at a dosage between about 6.1x1015 ions/cm2 and about 6.8x1015 2 at an implant energy between about 5 Kev and about 20 Kev, or (iii) implanting H2+ ions at a dosage between about 5.9x1015 ions/cm2 and about 6.7x1015 ions/cm2 at an implant energy between about 10 Kev and about 30 Kev and 2428744-5243 (161028.9) PATENT implanting H+ ions at a dosage between about 6.1x1015 ions/cm2 and about 6.8x101 ions/cm2 at an implant energy between about 5 Kev and about 20 Kev
or
wherein step (b) comprises implanting He+ ions at a dosage between about 6x1015 ions/cm2 and about 8x1015 ions/cm2 at an implant energy between about 5 Kev and about 30 Kev
or
wherein step (b) comprises implanting He+ ions at a dosage between about 6x10" ions/cm2 and about 8x1015 ions/cm2 at an implant energy between about 10 Kev and about 30 Kev
or wherein step (b) comprises implanting He+ ions at a dosage between about 6.6x101 ions/cm2 and about 7x1015 ions/cm2 at an implant energy between about 5 Kev and about 20 Kev 
to optimize the damage in the damage region and the distance from the surface to optimize cleavage.
d.	As to claims 11-12 as to the peak, applicant has shown no unexpected results for the depths.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form the depth of the implants to be:  wherein a peak density, (D1), of H2+ ions, H+ ions, or a 2+ ions and H+ ions is between about 500 Angstroms and about 2500 Angstroms, as measured from the front surface of the single crystal silicon donor substrate and along the central axis and
wherein a peak density, (D2), of He+ ions is between about 500 Angstroms and about 3000 Angstroms, as measured from the front surface of the single crystal silicon donor substrate and along the central axis
and 
wherein a peak density, (D1), of H2+ ions, H+ ions, or a combination of H2+ ions and H+ ions is between about 500 Angstroms and about 2500 Angstroms, as measured from the front surface of the single crystal silicon donor substrate and along the central axis and
wherein a peak density, (D2), of He+ ions is between about 500 Angstroms and about 3000 Angstroms, as measured from the front surface of the single crystal silicon donor substrate and along the central axis

to optimize the damage region and the thickness of the transferred layer thickness.
As to the temperatures and times teaches about 400 and about 300 (paragraph 29) for about 1 to 30 mins (paragraph 30).
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to anneal the damaged area at about 300 or about 400 degree C for 30 mins to optimize the blister formation area  (paragraphs 29-31).
Conclusion




	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896